DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,085,454. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower in scope than claim 1 of the instant application such that the patented claim reads over the limitations of the instant claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 9, 13 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,085,565, “Daly.”
Regarding Claim 1: Daly discloses a fan motor (Figure 1) for a vacuum cleaner (The fan motor is disclosed for use in a missed flow system including that of a gas, such a fan motor is capable of use in a vacuum cleaner), comprising: a motor mount (As shown in Figures 1 and A; p. 2, ln. 41, “motor 11 is supported axially of a duct 12 by means of static blades 13” such that the blades and the internal duct wall 25, defining chamber 28, form a motor mount; The radially inner surface of the internal duct wall is interpreted as forming the motor mount as shown in Figure A) that accommodates a motor (11) and defines a cooling flow path inlet (As shown at 21 in at least Figure 1) at at least one of a lateral side or a lower side of the motor mount, the cooling flow path inlet being configured to receive air to reduce heat generated in the motor (As shown in Figure 1; p. 2, ln. 72); an impeller (15, 16, 19, 18, 23) located vertically above the motor and configured to be rotated by the motor (As shown in Figure 1; p. 1, ln. 43); a diffuser (As shown in Figures 1 and A; The diffuser is interpreted as comprising elements of the flow channel downstream of the impeller such as static blades 13 as well as the flow channel defining surfaces of the outer duct wall 12 forming the converging region 26 as well as the surface of the internal duct wall 25) located between the impeller and the motor mount (As shown in at least Figure 1; The diffuser is shown located, in an axial direction, between the rightmost portion of the impeller and the rightmost portion of the motor mount such that it is interpreted as being located between the axial extends of said components); and an impeller cover (As shown in at least Figure 1; The impeller cover is interpreted as the portion of the housing forming the ducted inlet as shown at  least 17) that is disposed vertically above the motor mount and covers the diffuser and the impeller (As shown in at least Figure 1; The impeller and diffuser are covered from at least the radial outside of the fan motor and are further covered at least in part in the axial direction, which may be interpreted as a vertical direction based on the orientation of the motor, such that the impeller and diffuser are broadly interpreted as being covered by the impeller cover), the impeller cover defining an air inlet at an upper portion thereof (As shown in Figure 1), wherein the motor mount further defines an air discharge opening exposed to an outer space of the motor mount and configured to discharge air pressurized by the impeller to the outer space of the motor mount (As shown in Figure 1; The flow path outlet as indicated at 17), wherein the diffuser defines a cooling flow path outlet at a first portion of the diffuser adjacent to the impeller (As shown in at least Figures 1 and A; The cooling flow path outlet as indicated at 24 is at least partially formed at the radially inner surface of the broader flow channel as being formed by at least the first portion of the diffuser), the cooling flow path outlet being in fluid communication with an inner space of the motor mount and a first space defined between the impeller and the air discharge opening (As shown in at least Figure 1; The cooling flow path outlet at 24 is in fluid communication with the inner space through at least 22 and the discharge opening through 20 wherein the first space is broadly interpreted as the portion of the main flow path falling between the inner trailing edge and the terminus of the duct 12 at the flow path outlet), and wherein the cooling flow path outlet is configured to, based on a pressure difference between the inner space of the motor mount and the first space, discharge air from the inner space of the motor mount to the first space that has a lower pressure than the inner space of the motor mount (As shown in Figure 1; The pressure of the first space is lower than the pressure of the inner space of the motor as the cooling flow path is shown as exiting the inner space and rejoining the main flow path through the cooling flow path outlet 24; If the pressure were higher in the first space the flow path through the cooling flow path would exhibit a reverse flow which is not indicated or described by Daly; It is further observed that the main flow path presents flow characteristics which would inherently lower the pressure at the cooling flow path outlet 24 through at least the venturi which is created by the narrowing of the main flow path downstream of the impeller and adjacent to the much smaller cooling flow path outlet; The inlet 21 is drawing air from outside the motor mount 25, 28 as from channel 17; The cooling flow path outlet 24 is shown discharging into the portion of the duct which is located between the impeller 15, 16, and the air discharge opening at 12).  


    PNG
    media_image1.png
    603
    1205
    media_image1.png
    Greyscale

Figure A: Features of Daly

Regarding Claim 2: Daly discloses the fan motor of claim 1; Daly further discloses wherein the diffuser comprises a diffuser body (As shown in at least Figures 1 and A; The identified elements of the diffuser are broadly interpreted as forming a diffuser body) that defines the cooling flow path outlet (As shown in at least Figure A and as discussed in the preceding rejection of claim 1), the diffuser body comprising the first portion adjacent to the impeller (As shown in at least Figures 1 and A) and a second portion extending downward from the first portion (As shown in at least Figures 1 and A; The downward direction broadly interpreted as being down-stream along the flow path in an axial direction).  
Regarding Claim 3: Daly discloses the fan motor of claim 2; Daly further discloses wherein the first portion is inclined downward with respect to a bottom surface of the impeller (As shown in at least Figures 1 and A; The surface of the first portion is broadly interpreted as being inclined downwards, as viewed in the axial direction along the flow path, with respect to the impeller as the curve of the surface of the first portion is seen as moving further away from the impeller in the axial direction), and wherein the second portion extends downward from an outer edge of the first portion (As shown in at least Figures 1 and A; The second surface continues to move in the downward direction relative to the first portion).  
Regarding Claim 5: Daly discloses the fan motor of claim 2; Daly further discloses wherein the diffuser further comprises a vane (13) located on an outer surface of the second portion (As shown in at least Figure A; The outer surface is interpreted as comprising the outer radial surface of the second surface), and wherein the cooling flow path outlet is defined at a position closer to the impeller than the vane (As shown in at least Figures 1 and A; The cooling flow path outlet from the interior of the motor mount is at a location closer to the impeller element at least 19 and 23 than it is to the vane 13).  
Regarding Claim 6: Daly discloses the fan motor of claim 1; Daly further discloses wherein the impeller comprises a mixed-flow type fan, and the diffuser is a mixed-flow type diffuser (At least p. 1, ln. 9 – 23, “relates to mixed flow fans”).  
Regarding Claim 7: Daly discloses the fan motor of claim 1; Daly further discloses wherein a lower end of the diffuser is in contact with an upper end of the motor mount (As shown in at least Figures 1 and A; As the location of the elements and their relation to one another is broadly claimed, the arrangement of Daly where the diffuser and the motor mount share common structural elements reads over a broadest reasonable interpretation of the limitation “in contact,” it is noted that the claim is not directed towards the entire structure of the diffuser being located in one location or another relative to the entire structure of the motor mount).  
Regarding Claim 8: Daly discloses the fan motor of claim 1; Daly further discloses wherein an outer surface of the diffuser (As shown in Figures 1 and A; Interpreted as those surfaces facing radially outward or inwards towards the flow passage indicated at 17) and an inner surface of the impeller cover (As shown in Figures 1 and A) define a flow passage (Generally 17) configured to guide the air pressurized by the impeller.  
Regarding Claim 9: Daly discloses the fan motor of claim 1; Daly further discloses wherein the wherein the air discharge opening is interposed between a lower edge of the impeller cover and an upper edge of the motor mount (As shown in Figure B).    

    PNG
    media_image2.png
    699
    964
    media_image2.png
    Greyscale

Figure B: Location of discharge opening

Regarding Claim 13: Daly discloses a fan motor (Figure 1) for a vacuum cleaner (The fan motor is disclosed for use in a missed flow system including that of a gas, such a fan motor is capable of use in a vacuum cleaner), comprising: a motor mount (As shown in Figures 1 and A; p. 2, ln. 41, “motor 11 is supported axially of a duct 12 by means of static blades 13” such that the blades and the internal duct wall 25, defining chamber 28, form a motor mount; The radially inner surface of the internal duct wall is interpreted as forming the motor mount as shown in Figure A) that accommodates a motor (11); a diffuser (As shown in Figures 1 and A; The diffuser is interpreted as comprising elements of the flow channel downstream of the impeller such as static blades 13 as well as the flow channel defining surfaces of the outer duct wall 12 forming the converging region 26 as well as the surface of the internal duct wall 25) disposed vertically above the motor mount (As shown in at least Figures 1 and A; The vertical direction is interpreted as being the axial direction such that portions of the diffuser are shown extending at a further axial extent than the region comprising the motor and the motor mount); an impeller (15, 16, 19, 18, 23) disposed vertically above the diffuser (As shown in at least Figures 1 and A; The vertical direction is interpreted as being the axial direction such that portions of the impeller are shown extending at a further axial extent than the diffuser) and configured to be rotated by the motor; and an impeller cover (As shown in at least Figure 1; The impeller cover is interpreted as the portion of the housing forming the ducted inlet as shown at at least 17)  that is disposed vertically above the motor mount and covers the impeller and the diffuser (As shown in at least Figures 1 and A; The vertical direction is interpreted as being the axial direction such that portion of the impeller cover are shown extending at a further axial extent than the region comprising the motor and the motor mount), wherein an outer surface of the diffuser (As shown in Figures 1 and A; Interpreted as those surfaces facing radially outward or inwards towards the flow passage indicated at 17) and an inner surface of the impeller cover (As shown in Figures 1 and A) define a flow passage (Generally 17) configured to guide air pressurized by the impeller, and wherein the diffuser defines a cooling flow path outlet at a first portion of the diffuser adjacent to the impeller (As shown in at least Figures 1 and A; The cooling flow path outlet as indicated at 24 is at least partially formed at the radially inner surface of the broader flow channel as being formed by at least the first portion of the diffuser), the cooling flow path outlet being configured to discharge air from an inner space of the motor mount to the flow passage based on the flow passage having a lower pressure than the inner space of the motor mount by rotation of the impeller (As shown in Figure 1; The pressure of the first space is lower than the pressure of the inner space of the motor as the cooling flow path is shown as exiting the inner space and rejoining the main flow path through the cooling flow path outlet 24; If the pressure were higher in the first space the flow path through the cooling flow path would exhibit a reverse flow which is not indicated or described by Daly; It is further observed that the main flow path presents flow characteristics which would inherently lower the pressure at the cooling flow path outlet 24 through at least the venturi which is created by the narrowing of the main flow path downstream of the impeller and adjacent to the much smaller cooling flow path outlet; The inlet 21 is drawing air from outside the motor mount 25, 28 as from channel 17; The cooling flow path outlet 24 is shown discharging into the portion of the duct which is located between the impeller 15, 16, and the air discharge opening at 12).    
Regarding Claim 14: Daly discloses the fan motor of claim 13; Daly further discloses wherein the motor mount defines a cooling flow path inlet (As shown at 21 in at least Figure 1) at at least one of a lateral side or a lower side of the motor mount, the cooling flow path inlet being configured to receive air from an outside of the fan motor into the inner space of the motor mount to thereby reduce heat generated in the motor (As shown in Figure 1; p. 2, ln. 72).  
Regarding Claim 15: Daly discloses the fan motor of claim 13; Daly further discloses wherein the diffuser comprises a diffuser body (As shown in at least Figures 1 and A; The identified elements of the diffuser are broadly interpreted as forming a diffuser body) that defines the cooling flow path outlet As shown in at least Figure A and as discussed in the preceding rejection of claim 13), the diffuser body comprising the first portion (As shown in at least Figures 1 and A) adjacent to the impeller and a second portion extending downward from the first portion (As shown in at least Figures 1 and A; The downward direction broadly interpreted as being down-stream along the flow path in an axial direction).  
Regarding Claim 16: Daly discloses the fan motor of claim 15; Daly further discloses wherein the first portion is inclined downward with respect to a bottom surface of the impeller (As shown in at least Figures 1 and A; The surface of the first portion is broadly interpreted as being inclined downwards, as viewed in the axial direction along the flow path, with respect to the impeller as the curve of the surface of the first portion is seen as moving further away from the impeller in the axial direction), and wherein the second portion extends downward from an outer edge of the first portion (As shown in at least Figures 1 and A; The second surface continues to move in the downward direction relative to the first portion).   
Regarding Claim 17: Daly discloses the fan motor of claim 15; Daly further discloses wherein the diffuser further comprises a vane (13) located on an outer surface of the second portion (As shown in at least Figure A; The outer surface is interpreted as comprising the outer radial surface of the second surface), and wherein the cooling flow path outlet is defined at a position closer to the impeller than the vane (As shown in at least Figures 1 and A; The cooling flow path outlet from the interior of the motor mount is at a location closer to the impeller element at least 19 and 23 than it is to the vane 13).   
Regarding Claim 18: Daly discloses the fan motor of claim 13; Daly further discloses wherein the motor mount defines an air discharge opening that is open to an outer space of the motor mount and configured to discharge the air in the flow   passage to the outer space of the motor mount (As shown in Figure 1; The flow path outlet as indicated at 17).  
Regarding Claim 19: Daly discloses the fan motor of claim 18; Daly further discloses wherein a lower end of the impeller cover is located radially outward relative to an upper side of the motor mount (As shown in at least Figure 1; The impeller cover is shown at a position radially further from the axial centerline of the fan such that it is interpreted as being located radially outward from the upper size of the motor mount), and wherein the air discharge opening comprises a space between the lower end of the impeller cover and the upper side of the motor mount (As shown in at least Figure B).  
Regarding Claim 20: Daly discloses a fan motor (Figure 1) for a vacuum cleaner (The fan motor is disclosed for use in a missed flow system including that of a gas, such a fan motor is capable of use in a vacuum cleaner), comprising: a motor body part comprising a motor mount (As shown in Figures 1 and A; p. 2, ln. 41, “motor 11 is supported axially of a duct 12 by means of static blades 13” such that the blades and the internal duct wall 25, defining chamber 28, form a motor mount; The radially inner surface of the internal duct wall is interpreted as forming the motor mount as shown in Figure A) that defines a cooling flow path inlet (As shown at 21 in at least Figure 1) at a lower side or a lateral side of the motor mount, the cooling flow path inlet being configured to introduce air to the motor mount (As shown in Figure 1; p. 2, ln. 72); a motor (11) accommodated in the motor mount and configured to generate a torque; an impeller (15, 16, 19, 18, 23) located vertically above the motor and configured to be rotated by the torque generated by the motor (As shown in Figure 1; p. 1, ln. 43); a diffuser (As shown in Figures 1 and A; The diffuser is interpreted as comprising elements of the flow channel downstream of the impeller such as static blades 13 as well as the flow channel defining surfaces of the outer duct wall 12 forming the converging region 26 as well as the surface of the internal duct wall 25) that is in contact with the motor body part and disposed between the impeller and the motor body part (As shown in at least Figures 1 and A), the diffuser being configured to guide air pressurized by the impeller to an outer space of the motor mount; and an impeller cover (As shown in at least Figure 1; The impeller cover is interpreted as the portion of the housing forming the ducted inlet as shown at at least 17) that is coupled to an upper side of the motor body part (At least through shaft 14) and covers the impeller and the diffuser (As shown in at least Figure 1; The impeller and diffuser are covered from at least the radial outside of the fan motor and are further covered at least in part in the axial direction, which may be interpreted as a vertical direction based on the orientation of the motor, such that the impeller and diffuser are broadly interpreted as being covered by the impeller cover), the impeller cover defining an air inlet at an upper portion thereof (As shown in Figure 1), wherein the diffuser defines a cooling flow path outlet at a first portion of the diffuser adjacent to the impeller (As shown in at least Figures 1 and A; The cooling flow path outlet as indicated at 24 is at least partially formed at the radially inner surface of the broader flow channel as being formed by at least the first portion of the diffuser), the cooling flow path outlet being configured to discharge the air introduced to the motor mount to an upper space defined between the diffuser and the impeller cover (As shown in Figure 1; The pressure of the first space is lower than the pressure of the inner space of the motor as the cooling flow path is shown as exiting the inner space and rejoining the main flow path through the cooling flow path outlet 24; If the pressure were higher in the first space the flow path through the cooling flow path would exhibit a reverse flow which is not indicated or described by Daly; It is further observed that the main flow path presents flow characteristics which would inherently lower the pressure at the cooling flow path outlet 24 through at least the venturi which is created by the narrowing of the main flow path downstream of the impeller and adjacent to the much smaller cooling flow path outlet; The inlet 21 is drawing air from outside the motor mount 25, 28 as from channel 17; The cooling flow path outlet 24 is shown discharging into the portion of the duct which is located between the impeller 15, 16, and the air discharge opening at 12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1,085,565, “Daly,” in view of US 2018/0216635, “Hayamitsui.”
Regarding Claim 4: Daly discloses the fan motor of claim 3; however, Daly fails to disclose wherein the second portion has a cylindrical shape.  The second portion of Daly is shown forming a truncated conical shape.
Hayamitsui teaches a fan capable of use in a vacuum cleaner (Figures 1 – 3) wherein an inner peripheral surface of a base part 411 is formed in a cylindrical manner (As shown in at least Figure 3). The outer surface of the base part 411 is analogous to the second surface of the diffuser as they are both forming the inner surface of the flow path through the fan.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the shape of the second portion of the diffuser to have a cylindrical shape as taught by Hayamitsui with the predicted results that such a shape will function equally as well as the truncated conical shape in guiding the flow path. Such a modification is interpreted as an obvious change in shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.))

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1,085,565, “Daly,” in view of US 2,294,586, “Troller.”
Regarding Claim 10: Daly discloses the fan motor of claim 9; however, Daly is silent as to the structure connecting the motor to the motor mount and thus does not explicitly disclose wherein the motor mount comprises a connecting arm that extends from an upper side of the motor mount and couples the impeller cover to the motor mount.  
Troller teaches an arrangement of a motor (15) within a motor mount (23) of an axial fan similar in design to that of Daly and further teaches the motor coupled to the motor mount through the use of a connecting arm (24).
It would have been obvious to one of ordinary skill in the art to have utilized the connecting arm design of Troller in connecting the motor to the motor mount of Daly with the predicted results that such an arrangement will be capable of mounting the motor to the motor mount. 
Once combined, Daly in view of Troller further teaches that the connecting arm couples the impeller cover to the motor mount (As shown in at least Figures 1 and A; The motor mount is coupled to the impeller cover as they are both part of the same structure such that the connecting arm connecting the motor to the motor mount is also broadly interpreted as being coupled to the impeller cover)

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 11 recites the limitation “wherein the motor mount further comprises a body coupler that extends from a distal end of the connecting arm and faces the impeller cover,” these features are not taught by the connecting arms of Troller and Troller does not make obvious a body coupler arranged in such a manner as recited by the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3082940 – Vacuum having a fan motor arrangement
US 3303995 – Axial fan arrangement having a motor
US 4210833 – Axial fan arrangement having a motor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746